Citation Nr: 1447618	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  07-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating greater than 40 percent for the service-connected degenerative joint disease of the lumbar spine.

2.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1979 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2006 and February 2008 rating decisions of the RO.  

In May 2009, the Veteran testified at a hearing held before the undersigned Veteran's Law Judge at the RO.  A transcript of the hearing is of record.  

In November 2009, the Board determined that a rating action effectuated by the RO reducing the rating assigned for the service-connected low back disability from 40 percent to 20 percent was improper and void ab initio.  

Consequently, the Board remanded the issues of a rating greater than 40 percent for the service-connected low back disability and entitlement to a TDIU rating for further development.  The Board again remanded these matter for additional development in December 2011, January 2013 and June 2013.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of an increased rating greater than 40 percent for the service-connected degenerative joint disease of the lumbar spine is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran meets the schedular requirement for a TDIU rating, and his service-connected disabilities are shown to preclude him from securing and following substantially gainful employment consistent with his educational and work background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In this decision, the Board has granted entitlement to TDIU, which is a full grant of the benefit sought on appeal. Thus, any further discussion of VA's responsibilities is under VCAA is not required at this time.


Law and Analysis

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.  Id. 

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran in this case is service connected for degenerative joint disease lumbar spine, rated 40 percent disabling; depression associated with degenerative joint disease lumbar spine, rated 50 percent disabling; left lower extremity radiculopathy associated with degenerative joint disease lumbar spine, rated 10 percent disabling; right lower extremity radiculopathy associated with degenerative joint disease lumbar spine, rated 10 percent disabling; and scar, residuals laceration injury, right index finger, rated as no percent disabling.  He has a combined rating of 80 percent thus meeting the threshold rating criteria for TDIU under 38 C.F.R. § 4.16(a).  

Accordingly, the remaining question is whether he is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.

The evidence in this case shows that the Veteran has a high school education plus additional vocational training (see Social Security Administration (SSA) records dated in August 2005 and September 2005).  His work history includes work as an aquatic biologist and in pest control.   

The records from SSA in August 2005 and September 2005 show that he was awarded disability benefits effective in March 2000 for severe impairments of degenerative disc disease and depression.  

The evidence also includes a private record from a Dr. Petersen who reported that the Veteran had been his patient since January 18, 2001 and had a diagnosis of severe degenerative disc disease of his entire spine.  He opined that the Veteran was unable to be employed due to his back disease.   

In addition, a VA examiner in December 2010 commented on the effects of the Veteran's back disability on his occupational activities that included decreased mobility and manual dexterity, problems with lifting and carrying, lack of stamina, fecal incontinence and pain.  He concluded after carefu1 review of the evidence that the Veteran was individually unemployable due to service-connected disability of lumbar spine disability.  

A VA examiner in September 2012 opined that the Veteran's service-connected degenerative joint disease of the lumbar spine would render him unable to secure or follow a substantially gainful physical, but not sedentary type of occupation.  

However, a VA examiner in December 2013 opined that it was unlikely that the Veteran was able to obtain and maintain gainful employment in the physical and (emphasis added) sedentary sectors due to his lumbar disc disease and radiculopathy.  He noted that the Veteran's symptoms were best controlled and not exacerbated when he had a free range to movement.  He added that, if such a position was possible (although unlikely to exist), then employment could be considered.

In sum, given the Veteran's educational background and his occupational history, the Board finds that the limitations described by him and the VA examiners due to his service-connected lumbar disability, as well as the opinions of Dr. Petersen and the VA examiners regarding his employability due to his service-connected lumbar disability (without even considering his service connected depression and other service connected disabilities), preclude him from realistically obtaining and maintaining any form of gainful employment.

Consequently, on this record, the Board finds that the weight of the evidence supports a grant of a TDIU rating in this case.


ORDER

Entitlement to a TDIU rating is granted.


REMAND

The Veteran reported in February 2014 that he underwent a new magnetic imaging resonance (MRI) study in December 2013 and was told he needed back surgery.  He also reported that he was in the process of scheduling surgery.  

The Veteran's virtual VA record contains a December 2013 MRI report of the lumbar spine noting a "significant abnormality" that required attention.  

In light of this evidence suggesting a change in the Veteran's back disability and in order to get a more complete disability picture for rating purposes, this matter must be remanded for additional development; namely, to request all updated, outstanding medical or surgical records and to schedule a new examination, if appropriate.  38 C.F.R. §§ 3.159, 4.1; 38 U.S.C.A. § 5103A(c), (d).  

Accordingly, this remaining  matter is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to request all pertinent records from the identified VA medical facility(ies) for the Veteran's service-connected back disability, to include surgical records, if appropriate, beginning in December 2013.  

The Veteran should be notified of any inability to obtain the identified records.  38 C.F.R. § 3.159(e)(1).

2.  After conducting any additional development deemed necessary to include a new examination, the AOJ should adjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case (SSOC) should be furnished to the Veteran and his representative and they should afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


